855 So.2d 1276 (2003)
Leo Wallace COCHRANE, et al., Appellants,
v.
Ezugo Dan NWANDU, Appellee.
Nos. 3D02-3428, 3D03-219, 3D03-595.
District Court of Appeal of Florida, Third District.
October 15, 2003.
*1277 William L. Richey, Miami; Ferrell, Schultz, Carter, Zumpano & Fertel and Carlos A. Nunez-Vivas, for Appellants.
Page, Mrachek, Fitzgerald & Rose and Roy E. Fitzgerald and Julie L. Sellers (West Palm Beach), for Appellee.
Before COPE and LEVY, JJ., and NESBITT, Senior Judge.
PER CURIAM.
Appellants, the Plaintiffs below, appeal from: a non-final order modifying a temporary injunction (Case No. 02-3428); a non-final order denying their Motion for Recognition and Enforcement of English Injunction (Case No. 03-219); and a non-final order dissolving the temporary injunction based on the dismissal of the case (Case No. 03-595). We reverse.
With regard to Case No. 03-219, a foreign decree is entitled to comity where (1) the parties have been given notice and the opportunity to be heard, (2) where the foreign court had original jurisdiction, and (3) where the foreign decree does not offend the public policy of the State of Florida. See Intrinsic Values Corp. v. Superintendencia de Administraction Tributaria, 806 So.2d 616, 619 (Fla. 3d DCA 2002) (quoting Nahar v. Nahar, 656 So.2d 225, 229 (Fla. 3d DCA), rev. denied, 664 So.2d 249 (Fla.1995)). We conclude that the trial court erred in denying the Plaintiffs' Motion for Recognition and Enforcement of English Injunction because it is clear from the Record before us that all of the foregoing elements for comity were satisfied. In light of this conclusion, the issues presented in Case Nos. 02-3428 and 03-595 are moot because the "English Injunction", which should have been recognized by the trial court, enjoined Mr. Nwandu from disposing the same assets whose disposal was enjoined in the injunction that is the subject of the appeals in Case Nos. 02-3428 and 03-595.
Accordingly, this case is reversed and remanded to the trial court for proceedings consistent with this Opinion.
Reversed.